Citation Nr: 0507850	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  02-20 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for right eye blindness 
secondary to radiation treatment for service-connected 
lymphoepithelioma.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had honorable active military service from 
December 1947 to November 1948.  

This appeal arises from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that denied entitlement to service 
connection for right eye blindness.  The veteran has appealed 
to the Board of Veterans' Appeals (Board) for favorable 
resolution.  

The veteran testified before an RO hearing officer in 
February 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his representative if further action is required.


REMAND

In September 2004, the Board requested an independent medical 
opinion which has been obtained.  In November 2004, the Board 
notified the veteran of his right to have the opinion 
considered by the RO in the first instance.  See 38 C.F.R. 
§ 20.903(c); Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The 
veteran has requested such RO review.  The RO must therefore 
review the recent independent medical opinion and 
readjudicate the claim of entitlement to service connection 
for right eye blindness.  

Accordingly, the case is REMANDED to the AMC for the 
following action:


The RO should review the additional 
evidence received since the most recent 
supplemental statement of the case, to 
include the September and November 2004 
opinions from the independent medical 
expert, and readjudicate the claim of 
entitlement to service connection for 
right eye blindness.  If the benefit 
sought is not granted, an appropriate 
supplemental statement of the case (SSOC) 
should be furnished to the veteran and 
his representative.  They should be 
afforded an opportunity to respond to the 
SSOC before the claims folder is returned 
to the Board.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


